DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         KAREN C. YEH HO,
                            Appellant,

                                    v.

                             WILLIAM YEH,
 Individually, as Successor Trustee of the Louis Hency Ng Trust, and as
        Plenary Guardian of the Property of Lucia Chiao Hung Ng,
                                Appellee.

                              No. 4D20-2200

                         [November 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Suskauer, Judge; L.T. Case No. 50-2017-CP-000866-
XXXX-NB.

  Karen C. Yeh Ho, Boynton Beach, pro se.

  William E. Boyes of Boyes, Farina & Matwiczyk, P.A., Palm Beach
Gardens.

PER CURIAM.

  Affirmed.

GROSS, FORST and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.